DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Status of Claims
Claims 1, 5, 10, 16, and 18 are amended and claims 4, 6, and 15 are cancelled due to Applicant's amendment dated 08/16/2021.  Claims 1-3, 5, 10-14, and 16-19 are pending.
	
 Response to Amendment
The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 08/16/2021. The rejection is maintained.
The rejection of claims 1-2, 5, and 10-14 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made over (i) Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2017/0200893 A1 (“Radu”); (ii) Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2017/0200893 A1 (“Radu”); and (iii) Kim et al. KR 20170094708 A—English translation 
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over over Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al US 2012/0187382 A1 (“Rostovtsev”), Shiratori et al. JP 2017125087 A (“Shiratori”) and “Post-polymerization C-H Borylation of Donor-Acceptor Materials Gives Highly Efficient Solid State Near-Infrared Emitters for Near-IR-OLEDs and Effective Biological Imagining” by Crossley et al. (“Crossley”) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made over (i) Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2017/0200893 A1 (“Radu”) and Stozing US 2010/0113727 A1 (“Sotzing”); (ii) Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2017/0200893 A1 (“Radu”) and Stozing US 2010/0113727 A1 (“Sotzing”); and (iii) Kim et al. KR 20170094708 A—English translation obtained by Global Dossier, hereinafter (“Kim”)—in view of Ludemann et al. US 20140138661 (“Ludemann”), Radu et al. US 2017/0200893 A1 (“Radu”), and Stozing US 2010/0113727 A1 (“Sotzing”).
The rejection of claims 1-3, 5, 11, and 16-18 under 35 U.S.C. 103 as being unpatentable over Hong et al. KR 2017/0094708 A1 (“Hong”) in view of Rostovtsev et al US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”) as set forth in the previous Office Action is withdrawn due to reconsideration of the original grounds of rejection.  However, as outlined below, new grounds of rejection have been made (i) Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2017/0200893 A1 (“Radu”); (ii) Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2017/0200893 A1 (“Radu”); and (iii) Kim et al. KR 20170094708 A—English translation obtained by Global Dossier, hereinafter (“Kim”)—in view of Ludemann et al. US 20140138661 (“Ludemann”) and Radu et al. US 2017/0200893 A1 (“Radu”).
The rejection of claims 4, 6, and 15 as set forth in the previous Office Action is moot because claims 4, 6, and 15 are cancelled due to the Applicant's amendment dated 08/16/2021.

Response to Arguments
Applicant’s arguments on pages 23-24 of the reply dated 08/16/2021 with respect to the rejection of claim 19 under 35 U.S.C. 112(a) as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument – Applicant argues that one of ordinary skill in the art would understand a small molecule compound comprising a polymerizable group can be post-polymerized via the polymerizable group to form a polymer and cites Cheon et al US 20120205637 (“Cheon”) to support what would be known by a person of ordinary skill in the art.
Examiner's response – While Cheon does recite that cross-linking may be performed in-situ during fabrication of the device (¶ [0038]), Cheon does not teach the term “post polymerization”. Additionally, Applicant recites that small molecule OLED can become a polymer OLED if post polymerization occurred during the fabrication process (instant ¶ [0006]). It is unclear from the instant specification (see ¶ [0006]) whether “post polymerization” is analogous to a polymerization process that occurs during fabrication process or if “post polymerization” means something additional is happening. 
No definition is given for “post polymerization”. While it does not appear that “post polymerization” is a commonly understood term, “post polymerization modification” is commonly used terminology in the art. See for example Sotzing US 2010/011372 (“Sotzing”). Sotzing teaches post-polymerization modification is when monomers are synthetically modified to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility unavailable from a polymer obtained directly from a polymerization process (¶ [0076]). Based on Sotzing, it appears that post polymerization modification signifies additional steps than just those required by polymerization. Applicant does not provide support for the additional modification and it is for this reason that the rejection is maintained.
Applicant’s arguments on pages 24-31 of the reply dated 08/16/2021 with respect to the rejections under 35 U.S.C. 103 as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant recites that small molecule OLED can become a polymer OLED if post polymerization occurred during the fabrication process (instant ¶ [0006]). It is unclear from the instant specification (see ¶ [0006]) whether “post polymerization” is analogous to a polymerization process that occurs during fabrication process or if “post polymerization” means something additional is happening. 
No definition is given for “post polymerization”. While it does not appear that “post polymerization” is a commonly understood term, “post polymerization modification” is commonly used terminology in the art. See for example Sotzing US 2010/0113727 (“Sotzing”). Sotzing teaches post-polymerization modification is when monomers are synthetically modified to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility unavailable from a polymer obtained directly from a polymerization process (¶ [0076]). Based on Sotzing, it appears that post polymerization modification signifies additional steps than just those required by polymerization. Applicant does not provide support for the additional modification and it is for this reason that the rejection is maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-14, and 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2017/0200893 A1 (“Radu”).
Regarding claims 1-2, 5, 11, and 16, Grigg teaches a light emitting device containing a polymeric charge transfer layer, wherein the polymeric charge transfer layer composition comprises a polymer comprising, as polymerized units, at least one Monomer A and at least one Monomer B (¶ [0001] and 
    PNG
    media_image1.png
    105
    83
    media_image1.png
    Greyscale
(¶ [0012]). Per claim 11, Grigg teaches the organic light emitting device comprises a first conductive layer, an electron transport layer, an emissive layer, and one or more hole transport layers, wherein the first conductive layer and second conductive layer represent the anode and cathode and the hole transport layer is the polymeric charge transfer layer (¶ [0052]). Grigg teaches the polymeric charge transfer layer refers to a polymeric material that can transport charge carrying moieties, either holes or electrons, and a specific example includes a hole transport layer (¶ [0055]). Thus, the Monomer B is a hole transporting compound and meets the limitation of claim 2.
Grigg teaches examples of Monomer B including Monomer B7 
    PNG
    media_image2.png
    40
    25
    media_image2.png
    Greyscale
(pg. 9).
Grigg fails to teach Monomer B7 wherein the vinyl group
    PNG
    media_image2.png
    40
    25
    media_image2.png
    Greyscale
 is deuterized. However, Grigg does teach R7 through R9 of Structure B may be deuterium (¶ [0015]).
Radu teaches hole transporting compounds relating to electronic devices (¶ [0002]) wherein the hole transporting compounds are triarylamine derivatives, as seen from Formula I (¶ [0008]). Radu teaches the hole transporting compound may contain deuterated groups (¶ [0011]-[0013]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a 
 Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogens of R7 through R9 of the second polymerizable group with deuterium, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation by holes, electrons, excitons, inhibit degradation of the compound during device operation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Per claims 1 and 16, the modified compound of Grigg in view of Radu has the structure of 
    PNG
    media_image3.png
    508
    631
    media_image3.png
    Greyscale
 which reads on the claimed formula I wherein:
X is a polymerizable group and Y and Z are not required to be present;
x is 1 and y and z are each 0;
L1 is an unsubstituted arylene group having 6 carbon atoms, and L2 and L3 not required to be present;
Ar1 is an unsubstituted aryl group having 6 ring carbon atoms, Ar2 is a substituted aryl group having 6 ring carbon atoms, and Ar3 is a substituted aryl group having 11 ring carbon atoms wherein Ar2 is substituted with a heteroaryl group and Ar3 is substituted with two alkyl groups; 
The polymerizable group X is a fully deuterated vinyl;
Per claim 5, the modified Monomer B7 described above contains polymerizable group X that reads on the claimed structure of 
    PNG
    media_image4.png
    75
    1
    media_image4.png
    Greyscale
.
Regarding claims 12-14, Grigg in view of Radu teach the light emitting device comprising the monomer as described above with respect to claim 11. Grigg further teaches the method of making the organic electronic device comprises providing the polymeric charge transfer layer and dissolving or dispersing the polymeric charge transfer layer solution in any of the organic solvents known or proposed to be used in the fabrication of an organic electronic device by solution process (¶ [0048]). Grigg teaches the polymeric charge transfer layer solution is then deposited over a first electrode and the deposition may be performed by any of various types of solution processing techniques known including inkjet printing (¶ [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to perform the deposition of the polymeric charge transfer layer by inkjet printing, because it would have been choosing a specific method of deposition, which would have been a choice from a finite number of identified, predictable solutions of a method of formation useful for the polymeric charge transfer layer of the light emitting device of Grigg in view of Radu and possessing the benefits taught by Grigg and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the polymeric charge transfer layer having the benefits taught by Grigg in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 5 and 16-18, Grigg in view of Radu teach the light emitting device comprising the monomer as described above with respect to claim 1. Grigg in view of Radu fails to teach wherein the modified Monomer B7 comprises two polymerizable moieties, wherein the polymerizable moiety of Structure B is shown by the vinyl group:
    PNG
    media_image1.png
    105
    83
    media_image1.png
    Greyscale
. However, Grigg does teach Monomer B comprises 
    PNG
    media_image5.png
    382
    375
    media_image5.png
    Greyscale
.
Therefore, given the general formula and teachings of Grigg in view of Radu, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a second polymerizable moiety on Monomer B7, because Grigg teaches Monomer B may comprise multiple polymerizable moieties.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the Monomer B in the polymeric charge transfer layer of the light emitting device of Grigg in view of Radu and possess the benefits taught by Grigg.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the second polymerizable moiety in the highlighted 
    PNG
    media_image6.png
    252
    220
    media_image6.png
    Greyscale
 of the modified Monomer B7, because this substitution is found in a specifically exemplified compound of Grigg and it would have been choosing a specific location, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the Monomer B in the polymeric charge transfer layer of the light emitting device of Grigg in view of Radu and possessing the benefits taught by Grigg and Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a second polymerizable moiety having the benefits taught by Grigg and Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Monomer B7 of Grigg in view of Radufails to specifically teach wherein the second polymerizable moiety is deuterated. However, Grigg does teach R7 through R9 of Structure B may be deuterium (¶ [0015]).
Radu teaches hole transporting compounds relating to electronic devices (¶ [0002]) wherein the hole transporting compounds are triarylamine derivatives, as seen from Formula I (¶ [0008]). Radu teaches the hole transporting compound may contain deuterated groups (¶ [0011]-[0013]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a combination thereof, and can potentially inhibit degradation of the compound during device operation, which in turn can lead to improved device lifetime (¶ [0098]). Radu additionally teaches deuterated compounds frequently have greater air tolerance than the non-deuterated analogs which can result in greater processing tolerance for both the preparation and purification of the materials and in the formation of electronic devices using the materials (¶ [0098]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogens of R7 through R9 of the second polymerizable group with deuterium, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation by holes, electrons, excitons, inhibit degradation of the compound during device operation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Per claims 16-17, the modified Monomer B7 of Grigg in view of Radu and Ludemann has the structure of 
    PNG
    media_image7.png
    618
    626
    media_image7.png
    Greyscale
 which reads on the claimed formula I wherein:
X and Y are polymerizable groups and Z is not required to be present;
x and y are 1 and z is 0;
L1 is an unsubstituted arylene group having 6 carbon atoms, L2 is an unsubstituted heteroarylene group having 10 carbon atoms, and L3
Ar1 and Ar2 are each an unsubstituted aryl group having 6 ring carbon atoms, and Ar3 is a substituted aryl group having 11 ring carbon atoms and is substituted with two alkyl groups; 
The polymerizable group X is a fully deuterated vinyl and the polymerizable group Y is a partially deuterated styryl;
Per claim 5, the modified Monomer B7 described above contains two polymerizable groups X and Y that read on the claimed structures of 
    PNG
    media_image4.png
    75
    1
    media_image4.png
    Greyscale
and 
    PNG
    media_image8.png
    51
    74
    media_image8.png
    Greyscale
, respectively.
Per claim 18, the modified Monomer B7 of Grigg in view of Radu reads on the claimed compound 82
    PNG
    media_image9.png
    256
    302
    media_image9.png
    Greyscale
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. US 2018/0212180 A1 (“Grigg”) in view of Radu et al. US 2013/0248847 A1 (“Radu”) as applied to claim 11 above, and further in view of Sotzing US 2010/0113727 A1 (“Sotzing”).
Regarding claim 19, Grigg in view of Radu teach the light emitting device including the modified Monomer B7 described above with respect to claim 11. Grigg in view of Radu fail to teach the monomer undergoes post polymerization during fabrication of the light emitting device. However, Grigg does teach the monomers are made into the polymer through radical or anionic polymerization (¶ [0037]) and the polymerization (cross-linking) occurs during the fabrication of the device (¶ [0050]).
Sotzing teaches polymers and copolymers and methods of making and using the same (abstract), wherein the polymers and copolymers are suitable for use in fabricating certain components of light-emitting diodes and photovoltaic devices (¶ [0074]-[0075]). Sotzing teaches the monomers that make up such polymers can be synthetically modified (“post-polymerization modification”) to provide further optimization of optoelectronic properties, conductivity, 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to synthetically modify the monomers of Grigg in view of Radu by post-polymerization modification, based on the teaching of Sotzing.  The motivation for doing so would have been to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility, as taught by Sotzing.
As the polymeric charge transfer layer comprising the post-polymerized monomers of Grigg in view of Radu and Sotzing is formed during the fabrication of the light emitting device (see Grigg ¶ [0048]-[0049]), the post-polymerization modification occurs during the fabrication of the light emitting device.

Claims 1-2, 5, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2017/0200893 A1 (“Radu”).
Regarding claims 1-2, 5, 10-11, and 17, Yasukawa teaches an organic EL device element having high external quantum efficiency and long lifetime comprising at least one hole transport layer interposed between an anode and a cathode, and characterized in that at least one hole-transport layer contains two or more polymerizable compounds represented by general Formula (1) or two or more polymer compounds having a structural unit derived from a compound (abstract). Yasukawa teaches examples of the organic EL device element in Table 1 (pg. 52), including Device 1-35 that includes 
    PNG
    media_image10.png
    180
    334
    media_image10.png
    Greyscale
(pg. 12) and HT-007 
    PNG
    media_image11.png
    11
    5
    media_image11.png
    Greyscale
(pg. 6) as the hole-transporting compounds, which are compounds represented by general Formula (1) (pg. 52).
Yasukawa fails to teach wherein the polymerizable (vinyl) groups of HT-048 and HT-007 are partially or fully deuterated. 
Radu teaches hole transporting compounds relating to electronic devices (¶ [0002]) wherein the hole transporting compounds are triarylamine derivatives, as seen from Formula I (¶ [0008]). Radu teaches the hole transporting compound may contain deuterated groups (¶ [0011]-[0013]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a combination thereof, and can potentially inhibit degradation of the compound during device operation, which in turn can lead to improved device lifetime (¶ [0098]). Radu additionally teaches deuterated compounds frequently have greater air tolerance than the non-deuterated analogs which can result in greater processing tolerance for both the preparation and purification of the materials and in the formation of electronic devices using the materials (¶ [0098]).
Radu teaches examples of deuterated groups on the hole transporting compound that results in these benefits, including deuterated crosslinkable groups (¶ [0011]). Radu teaches crosslinkable groups include vinyl (¶ [0064]), wherein vinyl has the structure of: 
    PNG
    media_image11.png
    11
    5
    media_image11.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate compounds HT-048 and HT-007, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation by holes, electrons, excitons, inhibit degradation of the compound during device operation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of HT-0048 and HT-007, because it would have been choosing a specific group of the compounds to deuterate, which would have been a choice from a finite number of identified, predictable solutions of a deuterated compound useful as the polymerizable compounds in the hole-transport layer of the organic EL device element of Yasukawa in view of Radu and possessing the benefits taught by Radu.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising deuterated groups having the benefits taught by Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1 and 17, the modified HT-048 has the structure of 
    PNG
    media_image12.png
    420
    662
    media_image12.png
    Greyscale
which reads on the claimed formula I wherein:
X and Y are independently selected from polymerizable groups and Z is not required to be present;
x and y are 1 and z is 0;
L1 is a single bond, L2 is an unsubstituted amino group having 10 carbon atoms, and L3 is not required to be present;
Ar1 is an unsubstituted aryl group having 6 ring carbon atoms, Ar2 is an aryl group having 12 carbon atoms, and Ar3
the polymerizable group X is a fully deuterated vinyl and the polymerizable group Y is a partially deuterated styryl;
Per claims 1 and 17, the modified HT-007 has the structure of 
    PNG
    media_image13.png
    415
    544
    media_image13.png
    Greyscale
which reads on the claimed formula I wherein:
X and Y are independently selected from polymerizable groups and Z is not required to be present;
x and y are 1 and z is 0;
L1 is a single bond, L2 is an unsubstituted amino group having 10 carbon atoms, and L3 is not required to be present;
Ar1 and Ar2 are each an unsubstituted aryl group having 6 ring carbon atoms, and Ar3 is an unsubstituted aryl group having 10 ring carbon atoms; and
the polymerizable group X is a fully deuterated vinyl and the polymerizable group Y is a partially deuterated styryl;
Per claim 5, both the modified HT-048 and the modified HT-007 contain two polymerizable groups that read on the claimed structures of 
    PNG
    media_image4.png
    75
    1
    media_image4.png
    Greyscale
 and
    PNG
    media_image4.png
    75
    1
    media_image4.png
    Greyscale
.
Per claim 10, the modified HT-048 reads on the claimed compound 1 
    PNG
    media_image14.png
    192
    268
    media_image14.png
    Greyscale
.
Regarding claims 12-14, Yasukawa in view of Radu teach the organic EL device element comprising the polymerizable compounds as described above with respect to claim 1. Yasukawa teaches the hole transport layer can be prepared can be prepared by forming a film according to a method known in the art such as an inkjet method, among others (¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole transport layer as described above by injet method, because it would have been choosing a specific method of formation, which would have been a choice from a finite number of identified, predictable solutions of a method of formation useful for the hole transport layer of the organic EL device element of Yasukawa in view of Radu and possessing the benefits taught by Yasukawa and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a hole transport layer having the benefits taught by Yasukawa in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As recited in the instant specification (see ¶ [0008]), an inkjet method is a type of solution process. Furthermore, as the instant specification states (see ¶ [0008]), if a hole transport layer can be .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. US 2011/0017988 A1 (“Yasukawa”) in view of Radu et al. US 2013/0248847 A1 (“Radu”) as applied to claim 11 above, and further in view of Stozing US 2010/0113727 A1 (“Sotzing”).
Regarding claim 19, Yasukawa in view of Radu teach the organic EL device element comprising the polymerizable compounds as described above with respect to claim 11. Yasukawa in view of Radu fail to teach the hole transporting compounds undergo post polymerization during fabrication of the organic EL device element. However, Yasukawa does teach the compound represented by general Formula (I) are polymerizable (abstract) and in the manufacture of the organic EL device element, the hole transport layer is obtained by photo polymerization/cross linking (¶ [0282]).
Sotzing teaches polymers and copolymers and methods of making and using the same (abstract), wherein the polymers and copolymers are suitable for use in fabricating certain components of light-emitting diodes and photovoltaic devices (¶ [0074]-[0075]). Sotzing teaches the monomers that make up such polymers can be synthetically modified (“post-polymerization modification”) to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility unavailable from a polymer obtained directly from a polymerization process (¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to synthetically modify the polymerizable compounds of Yasukawa in view of Radu by post-polymerization modification, based on the teaching of Sotzing.  The motivation for doing so would have been to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility, as taught by Sotzing.
As the hole-transport layer comprising the post-polymerized compounds of Yasukawa in view of Radu and Sotzing is formed during the fabrication of the light emitting device (see Yasukawa ¶ [0282]), the post-polymerization modification occurs during the fabrication of the light emitting device.

Claims 1-3, 5, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR 20170094708 A—English translation obtained by Global Dossier, hereinafter (“Kim”)—in view of Ludemann et al. US 20140138661 (“Ludemann”) and Radu et al. US 2017/0200893 A1 (“Radu”).
Regarding claims 1, 5, 11, and 16-18, Kim teaches an organic electronic device including a compound represented by chemical formula 3 
    PNG
    media_image15.png
    147
    498
    media_image15.png
    Greyscale
 (¶ [0097]-[0098]). Kim teaches examples of chemical formula 3 including
    PNG
    media_image16.png
    101
    110
    media_image16.png
    Greyscale
(¶ [0134], pg. 43). Kim teaches this compound can be used as the hole injection, the hole transport, the electron transport, or the electron injection material (¶ [0018]). Kim additionally teaches the compound results in a device having low voltage, high efficiency, and longevity (¶ [0018]). Kim teaches the organic electronic device includes an anode, at least 
Kim fails to teach a structure as above wherein the compound comprises vinyl substituents. However, Kim does teach Ar1 to Ar4 may be substituted (¶ [0100]). Kim additionally teaches examples of the organic light-emitting device, wherein the device comprises two to six organic layers including hole-transport layers, light-emitting layers, hole injection layers, hole blocking layers, electron transport layers, and electron injection layers (¶ [0158]-[[0174]). Kim teaches the OLED can be manufactured by methods known to the technical field such as inkjet printing (¶ [0151]-[0153]), which is a solution process.
Ludemann teaches the advantage of a multilayered structured OLED comprising one or more organic hole-injection layers, hole-transport layers, exciton-blocking layers, emission layers, hole-blocking layers, electron-transport layers, and/or electron-injections consists in that the various functions of charge injection, charge transport and emission can be spread over different layers and the properties of the respective layers can thus be modified and optimized separately (¶ [0014]).
However, Ludemann teaches in solution-processed OLEDs based on polymers or soluble low-molecular-weight compounds, the OLEDs are built up only from a single-layered or at most two-layered organic structure because of solubility issues (¶ [0015]-[0017]). Ludemann teaches it may be appropriate to add other organic layers to the structure to enable the properties of the OLED to be significantly improved (¶ [0017]). For this to happen, it is necessary that the organic layers do not dissolve (¶ [0017]). Ludemann teaches a solution to this issue, and thereby making it possible to build up a multilayered OLED, by crosslinking and thus rendering insoluble a layer after application from solution and before application of the next layer (¶ [0018]).
Ludemann teaches crosslinkable compounds and the use of these compounds in electronic devices (abstract). Ludemann teaches triarylamine-based compounds (see formula (1), ¶ [0024]) comprising crosslinkable groups (¶ [0023]), wherein the crosslinkable groups are functional groups which are capable of undergoing a chemical reaction and forming an insoluble compound (¶ [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the compound of Kim with crosslinkable groups, based on the teaching of Ludemann.  The motivation for doing so would have been to form an insoluble compound to allow the manufacture of a multilayered solution-processed OLED, enabling the properties of the OLED to be significantly improved, as taught by Ludemann.
Ludemann teaches preferred crosslinkable groups include vinyl, among others (¶ [0075]) and teaches examples of the crosslinkable compounds including compound 4 
    PNG
    media_image17.png
    367
    350
    media_image17.png
    Greyscale
(pg. 15), wherein the crosslinkable group is vinyl and is located on the 4 position of the biphenyl groups.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute vinyl groups in the 4 position of the biphenyl groups of the compound of Kim, because this substitution is found in a specifically exemplified compound of Ludemann, which would have been a choice from a finite number of identified, predictable solutions of a crosslinkable group useful in the compound of Kim in view of Ludemann and possessing the benefits taught by Ludemann.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising crosslinkable groups having the benefits taught by Ludemann in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Kim in view of Ludemann has the structure of 
    PNG
    media_image18.png
    500
    532
    media_image18.png
    Greyscale
.
Kim in view of Ludemann fail to teach wherein the crosslinking groups are partially or fully deuterated. 
Radu teaches hole transporting compounds relating to electronic devices (¶ [0002]) wherein the hole transporting compounds are triarylamine derivatives, as seen from Formula I (¶ [0008]). Radu teaches the hole transporting compound may contain deuterated groups (¶ [0011]-[0013]). Radu teaches deuterated materials can be less susceptible to degradation by holes, electrons, excitons, or a combination thereof, and can potentially inhibit degradation of the compound during device operation, which in turn can lead to improved device lifetime (¶ [0098]). Radu additionally teaches deuterated compounds frequently have greater air tolerance than the non-deuterated analogs which can result in greater processing tolerance for both the preparation and purification of the materials and in the formation of electronic devices using the materials (¶ [0098]).
Radu teaches examples of deuterated groups on the hole transporting compound that results in these benefits, including deuterated crosslinkable groups (¶ [0011]). Radu teaches crosslinkable groups include vinyl (¶ [0064]), wherein vinyl has the structure of: 
    PNG
    media_image11.png
    11
    5
    media_image11.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the modified compound of Kim in view of Ludemann, based on the teaching of Radu.  The motivation for doing so would have been to make the compounds be less susceptible to degradation by holes, electrons, excitons, inhibit degradation of the compound during device operation, improve the device lifetime, and provide greater processing tolerance of the compounds, as taught by Radu.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to deuterate the vinyl crosslinkable groups of the modified compound of Kim in view of Ludemann, because it would have been choosing a specific group of the  
Per claims 1, and 16-17, the modified compound of Kim in view of Ludemann and Radu has the structure of 
    PNG
    media_image19.png
    585
    562
    media_image19.png
    Greyscale
 which reads on the claimed formula I wherein:
Y and Z are independently selected from polymerizable groups and X is not required to be present;
x is 0 and y and z are each 1;
L1 is not required to be present, and L2 and L3 are each an unsubstituted arylene group having 6 carbon atoms;
Ar1 is an unsubstituted aryl group having 25 ring carbon atoms, and Ar2 and Ar3 are each an unsubstituted aryl group having 6 ring carbon atoms; 
The polymerizable groups Y and Z are each a fully deuterated vinyl;
Per claim 5, the modified compound described above contains two polymerizable groups Y and Z that read on the claimed structure of 
    PNG
    media_image4.png
    75
    1
    media_image4.png
    Greyscale
.
Per claim 18, the modified compound of Kim in view of Ludemann and Radu reads on the claimed compound 60
    PNG
    media_image20.png
    238
    293
    media_image20.png
    Greyscale
.
Regarding claim 2, Kim in view of Ludemann and Radu teach the organic electronic device including the compound described above with respect to claim 1. Kim teaches the compound represented by chemical formula (3) can be used as the hole injection, the hole transport, the electron transport, or the electron injection material (¶ [0018]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound described above as the hole transport material, because it would have been choosing from a list of uses for the compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport layer of the organic electronic device of Kim in view of Ludemann and Radu and possessing the benefits taught by Kim, Ludemann and Radu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds represented by chemical formula (3) having the benefits taught by Kim, Ludemann, and Radu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 3, Kim in view of Ludemann and Radu teach the organic electronic device including the compound described above with respect to claim 1. Kim teaches the compound represented by chemical formula (3) can be used as the hole injection, the hole transport, the electron . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR 20170094708 A —English translation obtained by Global Dossier, hereinafter (“Kim”)—in view of Ludemann et al. US 20140138661 (“Ludemann”) as applied to claim 11 above, and further in view of Sotzing US 2010/0113727 A1 (“Sotzing”).
Regarding claim 19, Kim in view of Ludemann and Sotzing teach the organic electronic device including the compound described above with respect to claim 11. Kim in view of Ludemann and Sotzing fail to teach the compound undergoes post polymerization during fabrication of the organic electronic device. However, Kim does teach the organic layer comprising the compound of chemical formula (3) (¶ [0142]-[0147]) is formed during the manufacture of the organic light-emitting device (¶ [0151]-[0154]). Additionally, Ludemann teaches a crosslinkable group is a functional group that is capable of undergoing a reaction, preferably a polymerization reaction, to form an insoluble compound and that the crosslinkable group is a polymerizable group (¶ [0046]).
Sotzing teaches polymers and copolymers and methods of making and using the same (abstract), wherein the polymers and copolymers are suitable for use in fabricating certain components 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to synthetically modify the compounds Kim in view of Ludemann and Sotzing by post-polymerization modification, based on the teaching of Sotzing.  The motivation for doing so would have been to provide further optimization of optoelectronic properties, conductivity, and/or solvent solubility, as taught by Sotzing.
As the organic layer comprising the compound of Kim in view of Ludemann and Sotzing is formed during the fabrication of the light emitting device, the post-polymerization modification occurs during the fabrication of the light emitting device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786